
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5503
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 13, 2010
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To revise laws regarding liability in
		  certain civil actions arising from maritime incidents, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Protections for the Injured
			 from Limitations on Liability Act.
		2.Improvements to
			 recovery under Death on the High Seas ActThe Death on the High Seas Act
			 (chapter 303 of title 46,
			 United States Code), is amended—
			(1)in section
			 30302—
				(A)by inserting or law after
			 admiralty; and
				(B)by inserting
			 before spouse the following: survivors,
			 including;
				(2)in section
			 30303—
				(A)by inserting
			 and nonpecuniary loss after pecuniary
			 loss;
				(B)by striking by and all that
			 follows through the end, and inserting , plus a fair compensation for
			 the decedent’s pain and suffering.; and
				(C)by adding at the
			 end the following: In this section, the term nonpecuniary
			 loss means loss of care, comfort, and companionship.;
				(3)in section 30305 by inserting or
			 law after admiralty;
			(4)in section 30306,
			 by inserting or law after admiralty;
			(5)by striking
			 section 30307; and
			(6)in the table of
			 sections at the beginning of such chapter, by striking the item relating to
			 sections 30307.
			3.Improvements to
			 recovery under Jones ActTitle
			 46, United States Code, is amended—
			(1)in section 30104,
			 by adding at the end the following: In addition to other amounts
			 authorized under such laws, the recovery for a seaman who so dies shall include
			 recovery for loss of care, comfort, and companionship.; and
			(2)by striking section 30105 and the item
			 relating to that section in the table of sections at the beginning of chapter
			 301.
			4.Repeal of
			 Limitation of Liability Act
			(a)RepealChapter 305 of title 46,
			 United States Code, is amended by repealing sections 30505, 30506, 30507,
			 30511, and 30512 and the items relating to those sections in the table of
			 sections at the beginning of chapter 305.
			(b)Conforming
			 amendments
				(1)Oil Pollution
			 Act of 1990Section 1018 of the Oil Pollution Act of 1990
			 (33 U.S.C.
			 2718) is amended—
					(A)in subsection (a),
			 by striking or the Act of March 3, 1851; and
					(B)in subsection (c),
			 by striking , the Act of March 3, 1851 (46 U.S.C. 183 et
			 seq.),.
					(2)Title
			 46Section 14305(a) of title 46,
			 United States Code, is amended by striking paragraph (5) and redesignating the
			 subsequent paragraphs as paragraphs (5) through (14), respectively.
				5.Bankruptcy protection
			 for tort claims arising from oil incidents
			(a)Conditions on
			 sale or lease of significant property of the estate
				(1)In
			 generalSection 363 of title 11, United
			 States Code, is amended by adding at the end the following:
					
						(q)Notwithstanding any other provision of this
				section, if the debtor is liable under any law for a claim for wrongful death,
				personal injury, or property damage arising from an incident (as defined in
				section 1001 of the Oil Pollution Act of 1990, and that gives rise to liability
				under such Act), the trustee may not sell or lease, other than in the ordinary
				course of business, significant property of the estate (or, to the extent that
				the court has jurisdiction over any affiliate of the debtor, significant
				property of such affiliate) unless—
							(1)creditors holding at least two-thirds in
				amount, and more than one-half in number, of all such claims not paid by the
				debtor consent to such sale or lease; or
							(2)the court finds,
				after notice and a hearing, that—
								(A)sufficient
				property will remain in the estate; or
								(B)the debtor’s
				anticipated future income will be sufficient;
								that all
				such claims will be paid in
				full..
				(2) Under plan of
			 reorganizationSection 1129(b)(2)(B)(ii) of title
			 11, United States Code, is amended—
					(A)by inserting (other than the holder
			 of a claim described in subclause (II)) after claim the
			 1st place it appears;
					(B)by inserting
			 (I) after (ii);
					(C)by striking the
			 period at the end and inserting ; and; and
					(D)by adding at the
			 end the following:
						
							(II)if the plan provides for claims of the kind
				described in section 363(q) and provides for a sale or lease of significant
				property of the estate, creditors holding at least two-thirds in amount, and
				more than one-half in number, of such claims consent to such sale or
				lease.
							.
					(b)Conforming
			 amendmentSection 303(f) of title 11, United
			 States Code, is amended by adding at the end the following:
				
					If the
				debtor is liable under any law for a claim for wrongful death, personal injury,
				or property damage arising from an incident (as defined in section 1001 of the
				Oil Pollution Act of 1990, and that gives rise to liability under such Act),
				the debtor may not sell or lease, other than in the ordinary course of
				business, significant property of the estate (or, to the extent that the court
				has or can obtain jurisdiction over any affiliate of the debtor, significant
				property of such affiliate) unless—(1)creditors holding at least two-thirds in
				amount, and more than one-half in number, of all such claims not paid by the
				debtor consent to such sale or lease; or
					(2)the court finds,
				after notice and a hearing, that—
						(A)sufficient
				property will remain in the estate; or
						(B)the debtor’s
				anticipated future income will be sufficient;
						that all
				such claims will be paid in
				full..
			6.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act and shall apply with respect to claims arising on or after April 20, 2010,
			 that are pending on or after such date of enactment.
		
	
		
			Passed the House of
			 Representatives July 1, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
